United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-2983
                                     ___________

Philip J. Simon,                          *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Warden M. Cruz,                           *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                               Submitted: April 7, 2010
                                  Filed: April 12, 2010
                                   ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Federal inmate Philip J. Simon appeals the district court’s1 denial of his petition
for a writ of habeas corpus, filed under 28 U.S.C. § 2241. Upon de novo review, see
Mitchell v. U.S. Parole Comm’n, 538 F.3d 948, 951 (8th Cir. 2008) (per curiam), we
conclude that habeas relief was properly denied. Accordingly, we affirm. See 8th Cir.
R. 47B.
                        ______________________________



      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Jeffrey J. Keyes, United States Magistrate Judge for the District of Minnesota.